14‐1664‐cv 
     In re: Lululemon Securities Litigation 
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 15th day of May, two thousand fifteen. 
 4    
 5          PRESENT:  PIERRE N. LEVAL, 
 6                           RAYMOND J. LOHIER, JR., 
 7                           CHRISTOPHER F. DRONEY, 
 8                                   Circuit Judges. 
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10    
11          IN RE: LULULEMON SECURITIES LITIGATION 
12           
13          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
14           
15          LOUISIANA SHERIFFS’ PENSION & RELIEF FUND, 
16           
17                                           Plaintiff‐Appellant, 
18                                    
19                                   v.                                         No. 14‐1664‐cv 
20    
21          LULULEMON ATHLETICA INC., DENNIS J. 
22          WILSON, CHRISTINE McCORMICK DAY, 
23           
 1                                          Defendants‐Appellees.*1 
 2                  
 3         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 4          
 5         FOR APPELLANT:                   ROBERT D. KLAUSNER, Klausner, Kaufman, Jenson 
 6                                          & Levinson, Plantation, FL (Hannah G. Ross, Jai 
 7                                          Chandrasekhar, Katherine M. Sinderson, 
 8                                          Bernstein Litowitz Berger & Grossmann LLP, 
 9                                          New York, NY, on the brief).    
10                                            
11         FOR APPELLEES:                   JOSEPH S. ALLERHAND (Caroline Hickey Zalka, 
12                                          Melanie A. Conroy, Robert S. Ruff III, on the brief), 
13                                          Weil, Gotshal & Manges LLP, New York, NY, for 
14                                          Lululemon Athletica Inc. and Christine 
15                                          McCormick Day. 
16                                           
17                                          AUDRA J. SOLOWAY (Michele Hirshman, Brette 
18                                          Tannenbaum, on the brief), Paul, Weiss, Rifkind, 
19                                          Wharton & Garrison LLP, New York, NY, for 
20                                          Dennis J. Wilson. 
21    
22         Appeal from a judgment of the United States District Court for the 
23   Southern District of New York (Katherine B. Forrest, Judge). 
24         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
25   AND DECREED that the judgment of the District Court is AFFIRMED. 
26         Louisiana Sheriffs’ Pension & Relief Fund (the Fund) appeals from the 
27   District Court’s dismissal of its consolidated class action complaint for failure to 
28   state a claim under §§ 10(b) and 20(a) of the Securities Exchange Act of 1934 and 
29   Securities and Exchange Commission Rule 10b‐5.  The Fund alleged that 
30   Lululemon Athletica Inc., its founder and former chairman Dennis Wilson, and 


      The Clerk of the Court is respectfully directed to amend the caption of this case 
     *1

     as set forth above. 
                                                  2
 1   its former CEO Christine Day materially misrepresented to investors the quality 
 2   of Lululemon’s popular black luon yoga pants and the degree to which 
 3   Lululemon implemented controls to prevent or minimize product quality 
 4   deficiencies.  We assume the parties’ familiarity with the facts and record of the 
 5   prior proceedings, to which we refer only as necessary to explain our decision to 
 6   affirm. 
 7         For substantially the reasons provided by the District Court in its April 18, 
 8   2014, opinion and order, we conclude that the Fund has failed adequately to 
 9   plead that any of the statements attributed to the defendants were materially 
10   misleading at the time that they were made.  See San Leandro Emergency Med. 
11   Grp. Profit Sharing Plan v. Philip Morris Cos., 75 F.3d 801, 812 (2d Cir. 1996).  
12   Insofar as the defendants are alleged to have omitted information from 
13   Lululemon’s corporate website, filings with the SEC, press releases, or investor 
14   calls, the Fund has failed adequately to plead with particularity that these 
15   omissions rendered the defendants’ statements “inaccurate, incomplete, or 
16   misleading” or that the defendants were otherwise under a duty to disclose such 
17   information.1  Stratte‐McClure v. Morgan Stanley, 776 F.3d 94, 101 (2d Cir. 2015) 
18   (quotation marks omitted).  Because the Fund has not adequately alleged any 
19   relevant material misrepresentations or omissions, we agree with the District 
20   Court that it failed to state a claim for securities fraud under § 10(b) or Rule 10b‐
21   5.  See Starr ex rel. Estate of Sampson v. Georgeson Shareholder, Inc., 412 F.3d 
22   103, 109 (2d Cir. 2005).  The District Court therefore also did not err in dismissing 




     1 Indeed, in at least one of its SEC filings, Lululemon disclosed the possibility of 
     product quality deficiencies and the potential adverse financial impact of these 
     deficiencies, should they arise.  
                                               3
1   the Fund’s claim of control person liability pursuant to § 20(a) of the Exchange 
2   Act.  See ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 108 (2d Cir. 2007). 
3         We have considered the Fund’s remaining arguments and conclude that 
4   they are without merit.  For the foregoing reasons, the judgment of the District 
5   Court is AFFIRMED.   
6                                         FOR THE COURT: 
7                                         Catherine O’Hagan Wolfe, Clerk of Court  




                                             4